          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 1 of 27


1    Cynthia L. Rice (SBN 87630)
     Verónica Meléndez (SBN 294106)
2    Ezra Kautz (SBN 330352)
3    Chelsea Lalancette (SBN 330207)
     CALIFORNIA RURAL LEGAL ASSISTANCE FOUNDATION
4    2210 K Street, #201
5    Sacramento, CA 95816
     Tel: (916) 446 7905
6    Fax: (916) 446 3057
7    cricecrlaf@comcast.net
     vmelendez@crlaf.org
8    ekautz@crlaf.org
9    chelseal@crlaf.org
10   Attorneys for Plaintiffs
11
                                UNITED STATES DISTRICT COURT
12
13                         EASTERN DISTRICT OF CALIFORNIA
14
15
     MARIA DOE, a fictitious name; CLARA            Case No.:
16   DOE, a fictitious name; and “I.D.,” a
17   fictitious name, by and through her next       COMPLAINT
     friend, MARIA DOE;
18
19                Plaintiffs,
20         v.
21
     COUNTY OF SACRAMENTO; SCOTT
22   JONES, SACRAMENTO COUNTY
23   SHERIFF, in his official capacity;
     SACRAMENTO COUNTY SHERIFF’S
24   OFFICE; “DEPUTY ROE,” a fictitious
25   name; JAGDEEP SINGH; SUSHMA
     GIRI; and ALIDA ESTRADA,
26
27                Defendants.
28
                                                1
     COMPLAINT                                             Doe, et al v. County of Sacramento, et al.
           Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 2 of 27


1
2                                  PRELIMINARY STATEMENT
3           1.       Like millions of other households in California, the Doe family suffered a
4    loss of income at the beginning of the COVID-19 pandemic, when Maria Doe’s
5    restaurant job vanished. Rather than respect the emergency eviction moratorium, the
6    person who was renting to the Doe family ordered them to leave and shut off the
7    electricity. Maria called the County for help—but rather than receive assistance, she was
8    victimized again. Before Code Enforcement would send an inspector, the lessor enlisted
9    the help of the Sacramento Sheriff’s Office to force the family to vacate their apartment
10   by threats, intimidation, and coercion.
11          2.       Maria is an immigrant from Mexico, and she is not proficient in English.
12   However, the officer who participated in this eviction—“Deputy Roe”—demanded,
13   repeatedly and aggressively, that she “speak English.”
14          3.       Plaintiffs bring this civil rights action (under Section 1983 and state law)
15   against the County, the Sheriff’s Office, and Sheriff Scott Jones (“the Municipal
16   Defendants”) because this wrongful eviction was caused in substantial part by the
17   Municipal Defendants’ refusal to adopt a language access policy or train officers on how
18   to interact with members of the public who are not proficient in English without violating
19   their rights.
20                                              PARTIES
21          4.       Plaintiffs Maria Doe (“Maria”) and Clara Doe (“Clara”) are residents of
22   Sacramento County. Maria Doe is an immigrant from Mexico whose primary language
23   is Spanish. She is not proficient in English. Maria and Clara are proceeding under a
24   fictitious last name.
25          5.       “I.D.” is a fictitious name for a minor child, a resident of Sacramento
26   County. “I.D.” sues under her initials pursuant to Local Rule 140(a)(i). Maria Doe has
27   authority to file on behalf of I.D. as next friend under Rule 17(c) of the Federal Rules of
28   Civil Procedure.
                                                     2
     COMPLAINT                                                  Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 3 of 27


1          6.        Plaintiffs Maria Doe, Clara Doe, and I.D. (“Plaintiffs”) are and are perceived
2    to be Latinas and Hispanic. They live, work, and go to school in Sacramento County.
3          7.        Defendant Scott Jones (“Jones”) is the Sheriff of Sacramento County.
4          8.        The County of Sacramento (“the County”) is a municipal entity with the
5    capacity to sue and be sued.
6          9.        Sacramento County Sheriff’s Office (“the Sheriff’s Office”) is an agency of
7    the County.
8          10.       “Deputy Roe” is a fictitious name of a law enforcement officer employed by
9    the Sheriff’s Office during the events described in this Complaint. Deputy Roe’s identity
10   is unknown to Plaintiffs. Plaintiffs will amend the Complaint when Deputy Roe’s name
11   is disclosed.
12         11.       Defendants Jagdeep Singh and Sushma Giri (“the Owners”) are residents of
13   Hercules, California, and were at the relevant time the owners of 5973 Vista Avenue,
14   Sacramento, California.
15         12.       Defendant Alida Estrada (“Estrada”) is a resident of Sacramento County,
16   and was at the relevant time a tenant at 5973 Vista Avenue.
17                                  JURISDICTION AND VENUE
18         13.       This is an action for injunctive relief and damages pursuant to 42 U.S.C. §
19   1983 based upon the violation of Plaintiffs’ rights under the Fourteenth Amendments to
20   the United States Constitution. Jurisdiction exists pursuant to 28 U.S.C. § 1331 and 1343
21   based on 42 U.S.C. § 1983 and questions of federal constitutional law.
22         14.       Supplemental jurisdiction over Plaintiffs’ state law claims is pursuant to 28
23   U.S.C. § 1367.2.
24         15.       Venue is proper in the Eastern District in that the events and conduct
25   complained of herein all occurred in the Eastern District.
26                                         ALLEGATIONS
27   Rental of the Apartment
28         16.       On or around November 2019, Plaintiff Maria Doe answered an
                                                     3
     COMPLAINT                                                  Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 4 of 27


1    advertisement on Facebook for an apartment for rent. After viewing the unit at 5973 Vista
2    Avenue, Sacramento, CA 95824 (“the Apartment”), Maria entered into an oral lease with
3    Alida Estrada to rent the Apartment for $1100.00 per month.
4          17.    On or about November 6, 2019, Plaintiff Maria Doe moved into the
5    Apartment with three of her children: Plaintiff Clara Doe, a high school student; Plaintiff
6    I.D., who was 10 years old at that time; and Olivia, who moved out after approximately
7    one month.
8          18.    The Apartment was located in a detached structure behind the main house at
9    5973 Vista Avenue. In the front of the structure was a garage containing one or more
10   vehicles, tools, paint, and other items. The Apartment was behind the garage, separated
11   by a wall.
12         19.    Soon after the Doe family moved into the Apartment, they became aware of
13   numerous, serious conditions of disrepair, including: no heat; shower did not work; outlet
14   overheated; windows broken and insecure; washer/dryer non-functional; holes in the
15   walls; bathroom faucet did not work; infestation of cockroaches; termites; and ants.
16   Cracks in the ceiling were patched with duct tape and metal cleats. The family was limited
17   in what they could cook—even to use the microwave, they had to disconnect everything
18   else in the Apartment.
19         20.    Plaintiffs reported these conditions to Estrada, but she did nothing to repair
20   them. At most, she reduced the rent to $1000.00 and allowed Maria to deduct the cost of
21   space heaters. Estrada did send a worker to look at the electricity, but the worker did not
22   make any repairs.
23   Beginning of the COVID-19 Pandemic
24         21.    On March 4, 2020, California Governor Gavin Newsom declared a state of
25   emergency due to the spread of COVID-19.
26         22.    On March 5, 2020, the County declared a public health emergency and a
27   local emergency.
28         23.    On March 10, the County Board of Supervisors ratified the March 5
                                                  4
     COMPLAINT                                               Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 5 of 27


1    declaration of local public health emergency.
2          24.    On March 15, 2020, Governor Newsom called for the closure of all bars,
3    and directed that restaurants reduce capacity to one half.
4          25.    On March 16, 2020, the County issued a statement urging compliance with
5    the Governor’s March 15 directives, including the reduction in restaurant service.
6          26.    On March 16, 2020, Governor Newsom signed Executive Order N-28-20,
7    authorizing local governments to halt evictions of households who suffered a decrease in
8    income due to COVID-19. The Governor strongly encouraged cities and counties to enact
9    such protections.
10         27.    On March 19, 2020, California Governor Gavin Newsom signed Executive
11   Order N-33-20 (“the Stay Home Order”), which “order[ed] all individuals living in the
12   State of California to stay home or at their place of residence except as needed to maintain
13   continuity of operations of the federal critical infrastructure sectors.”
14         28.    Also on March 19, 2020, the County issued an order (“the County Public
15   Health Order”) that “All individuals in the County of Sacramento . . . are ordered to stay
16   in their place of residence.” The County Public Health Order also required that all non-
17   essential businesses “cease all activities.”
18         29.    On March 24, 2020, the County Board of Supervisors adopted an eviction
19   moratorium to prevent the eviction of tenants who owe rent due to COVID-19.
20   Estrada’s Unlawful Utility Shut-Off
21         30.    On or about March 16, 2020, Maria was laid off from the restaurant where
22   she had worked, due to restricted operations and loss of business related to the COVID-
23   19 pandemic.
24         31.    On March 19, 2020 Maria informed Defendant Estrada that, because she was
25   laid off, she would not have the rent for April. Defendant Estrada responded, “If you are
26   thinking of not paying the coming month, you really should be looking for [another] place
27   because I am going to close up everything [here].” Defendant Estrada also stated “You
28   have until the 8th of the month[;] if I don’t receive payment, well I’m sorry, there’s
                                                    5
     COMPLAINT                                                Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 6 of 27


1    nothing more to say.”
2          32.    On or about April 1, 2020, Defendant Estrada told Maria that because she
3    could not pay April rent, she had to leave by April 3. Maria handed to Defendant Estrada
4    a signed form “Tenant Delay of Rent Payment—COVID-19” from “Sacramento
5    Community Development,” explaining that she lost income due to a lay-off relating to
6    COVID-19. Defendant Estrada stated that the form was worthless.
7          33.    On April 1, 2020, Defendant Estrada stated that she would shut off the
8    electricity on April 3 and “close” the Apartment on April 5.
9          34.    On April 3, 2020, Defendant Estrada shut off the electricity to the
10   Apartment.
11         35.    On or about April 4, 2020, Maria called Sacramento County Code
12   Enforcement (“Code Enforcement”), an agency of the County, to report that Defendant
13   Estrada shut off her electricity to make her move out.
14         36.    On April 7, 2020, Code Enforcement contacted Defendant Jagdeep Singh
15   and Defendant Estrada. Defendant Singh communicated with Defendant Estrada.
16         37.    Defendant Estrada then confronted Maria to complain about her call to Code
17   Enforcement. Defendant Estrada told Maria that the owner, Defendant Singh, required
18   Maria and her family to leave immediately because Code Enforcement was going to come
19   that week. Defendant Estrada threatened to call the police if Maria did not leave.
20   Defendant Estrada later texted Maria that the police were on their way and Maria and her
21   family “really had to leave” that day.
22         38.    However, Maria did not have anywhere to take her family.
23   Estrada Call to Sheriff’s Office
24         39.    After her threat, Defendant Estrada indeed called 911 to complain that Maria
25   was refusing to move out. Defendant Estrada told the dispatcher that “SMUD [sic]” was
26   coming to inspect, and if the house was still occupied, Defendant Estrada would be fined.
27         40.    Although Estrada did not report that any crime had been committed, the
28   Sheriff’s Office dispatched an armed officer, Deputy Roe, to the Apartment.
                                                  6
     COMPLAINT                                                Doe, et al v. County of Sacramento, et al.
            Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 7 of 27


1           41.    Deputy Roe initially spoke with Defendant Estrada, who apparently claimed
2    that she had given Maria a “30 day notice” and that SMUD stated the building was
3    uninhabitable. Deputy Roe neither asked for nor was shown any evidence that would
4    substantiate these false allegations.
5           42.    Estrada did not allege any crime had been committed. In fact, her allegations
6    constituted a civil dispute that the Sheriff’s Office lacked authority to resolve.
7           43.    Rather than inform Estrada that he lacked authority to resolve her complaint
8    and she should seek legal advice, Deputy Roe proceeded to assist Estrada in coercing
9    Maria to vacate the Apartment.
10          44.    Deputy Roe, flanked by Estrada, knocked violently on Plaintiffs’ door.
11   When Maria answered the door, she told Deputy Roe that she did not speak English.
12   Deputy Roe did not request the assistance of a bilingual officer or interpretation service.
13   Deputy Roe instead insisted that Maria speak English, aggressively demanding that she
14   do so at least four times.
15          45.    Ultimately, Maria’s daughter Clara Doe (“Clara”), who was then in high
16   school, approached the door. Clara was intimidated by Deputy Roe and was not confident
17   in interpreting. Nevertheless, she attempted to help her mother communicate with Deputy
18   Roe.
19          46.    Deputy Roe told Maria that Estrada wanted her out because she (Maria) paid
20   her rent late. Maria showed Deputy Roe the “Tenant Delay of Rent Payment—COVID-
21   19” form that explained her loss of income. Deputy Roe said, in effect, that the form was
22   worthless, because she did not have a written lease. In fact, whether her lease was written
23   or oral made no difference, and the form constituted notice under the County’s eviction
24   moratorium.
25          47.    Deputy Roe further told Maria that, if she did not leave that same day, “we”
26   would come back to “take [her] out” in a matter of days. Deputy Roe further stated that,
27   after she was “taken out,” Estrada would take her to court to make her pay money.
28          48.    After Deputy Roe had been speaking to Maria in English for some time,
                                                   7
     COMPLAINT                                                Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 8 of 27


1    Maria was concerned that she was not correctly understanding what he was saying, due
2    to the nervous “translation” by Clara. Maria then called her 21-year-old daughter Olivia
3    Flores (“Olivia”) and put her on speakerphone.
4          49.   With Olivia listening on speakerphone, Deputy Roe repeated that Plaintiffs
5    needed to move that same day—by midnight—or else “someone” would come in a matter
6    of days to move them out.
7          50.   Deputy Roe continued to insist that Maria and her family had to leave that
8    day for approximately 30 to 45 minutes, all while flanked by Estrada, who spoke to
9    Deputy Roe in a low voice in English.
10         51.   When Maria did not immediately agree to surrender the Apartment, Deputy
11   Roe demanded to see her identification. Because there was no reason for Deputy Roe to
12   request proof of her identity, Maria was frightened that Deputy Roe would arrest her or
13   seek to question her immigration status. He copied the information from her Mexican
14   identification card. After this, Plaintiffs reasonably feared that Deputy Roe’s threat to
15   “take them out” could lead to deportation.
16         52.   During the 30 to 45 minutes that Deputy Roe spent at Maria’s door, he never
17   asked her any questions, and he never sought to investigate Estrada’s illegal electricity
18   shut-off, which is a crime and which Maria had reported to the County. Afterward, when
19   he reported to the dispatcher, Deputy Roe reported falsely that Estrada “gave [Doe] a 30
20   day notice” and “SMUD stat[e]d building was uninhabitable”—claims that obviously
21   originated from Estrada and which could have been easily verified as false.
22         53.   Although Deputy Roe had no authority to take any action in Estrada’s civil
23   dispute with Maria beyond telling Estrada to seek legal advice, Deputy Roe remained at
24   the Apartment, blocking the door, and continued to intimidate, bully and coerce Maria
25   until Maria told him that she would leave that day.
26         54.   Based on Deputy Roe’s intimidation, aggressive attitude, and explicit and
27   implicit threats, Maria understood that she had no choice but to comply with his and
28   Estrada’s demand that she and her family move out by midnight—in a matter of hours.
                                                  8
     COMPLAINT                                             Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 9 of 27


1    Even though she had little money, she had just lost her job, and she had no place to go in
2    the middle of an emergency shelter-in-place order, Maria told Deputy Roe the only thing
3    that would make him leave.
4          55.    Plaintiffs scrambled to pack what belongings they could in a matter of hours
5    and arrange for a U-Haul, even while they had nowhere to go. Plaintiffs were rendered
6    homeless. Eventually, they were offered to temporarily double up with another family in
7    a small apartment several miles away.
8          56.    Plaintiffs remained homeless for an extended period of time. Due to the
9    COVID-19 state of emergency, finding permanent housing was especially difficult at the
10   time that Plaintiffs were dispossessed. Indeed, the Governor had recently ordered all
11   residents of the state to stay at home except for essential jobs, putting the rental market
12   at a stand-still and making it impossible to find employment in restaurant work.
13         57.    Plaintiffs suffered economic loss as well as lasting psychological and
14   emotional distress as a result of the circumstances of their eviction.
15         58.    Plaintiffs continue to reside in the County. Maria Doe and Clara Doe work
16   in the County. Plaintiff I.D. is enrolled in school in the County. They fear that any future
17   encounters with the Sheriff’s Office will result in similar or worse outcomes due to the
18   Maria’s limited English proficiency.
19   Lack of Language Access at the Sheriff’s Office
20         59.    Approximately 32.7% of residents of the County speak a language other than
21   English at home. In particular, approximately 13.8% of County residents—over 210,000
22   people—speak Spanish at home. Approximately 20.9% of residents of the County are
23   foreign born.
24         60.    The Apartment is located in Sheriff’s Office District 6. In District 6,
25   approximately 50.3% of residents age 5 and older speak a language other than English at
26   home. Approximately 20.9% speak Spanish at home. Approximately 30.7% of District 6
27   residents are foreign born.
28         61.    During the relevant time period, the County and the Sheriff’s Office served
                                                   9
     COMPLAINT                                               Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 10 of 27


1    “a substantial number of non-English-speaking people” within the meaning of the
2    Dymally-Alatorre Bilingual Services Act, Cal. Gov. Code § 7293. In enacting the
3    Bilingual Services Act, the Legislature made a finding that “state and local agency
4    employees frequently are unable to communicate with persons requiring their services
5    because of [a] language barrier. As a consequence, substantial numbers of persons
6    presently are being denied rights and benefits to which they would otherwise be entitled.”
7    Cal. Gov. Code § 7291.
8          62.    During the relevant time period, the County and the Sheriff’s Office received
9    federal financial assistance within the meaning of Title VI of the Civil Rights Act of 1964,
10   42 U.S.C. § 2000d.
11         63.    Among other federal funding, the County and the Sheriff’s Office received
12   financial assistance from the U.S. Department of Justice (“DOJ”) and their operations are
13   a “program or activity” within the meaning of the DOJ Title VI implementing regulations,
14   28 C.F.R. 42.102(d). As stated in DOJ’s Guidance to Federal Financial Assistance
15   Recipients Regarding Title VI Prohibition Against National Origin Discrimination
16   Affecting Limited English Proficient Persons, 67 FR 41455, published June 18, 2002
17   (“DOJ Recipient LEP Guidance”), the County and the Sheriff’s Office “have a
18   responsibility to ensure meaningful access to their programs and activities by persons
19   with limited English proficiency (LEP).”
20         64.    During the relevant time period, the County and the Sheriff’s Office received
21   financial assistance from the State of California within the meaning of Cal. Civ. Code §
22   11135(a).
23         65.    During the relevant time period, and to the present, the Sheriff’s Office has
24   not implemented any departmental orders, trainings, or policies relating to providing
25   access to LEP persons.
26         66.    During the relevant time period, and to the present, the Sheriff’s Office has
27   not adopted an LEP plan, as recommended by DOJ Recipient LEP Guidance.
28
                                                  10
     COMPLAINT                                               Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 11 of 27


1    Sheriff Jones
2          67.    During his tenure as sheriff, Defendant Jones has made immigration
3    enforcement a centerpiece of his public image and leadership of the Sheriff’s Office.
4          68.    In 2014, Jones published a video on the Sheriff’s Office YouTube channel
5    addressed to then-President Barack Obama criticizing the president’s failure to deport a
6    sufficient number of undocumented immigrants. In the video, which was picked up by
7    national news outlets, Jones was dressed in Sheriff’s Office uniform and sitting at what
8    appears to be his desk at the Sheriff’s Office. The video was published approximately
9    one week before President Obama’s anticipated announcement of an expansion of the
10   Deferred Action for Childhood Arrivals (“DACA”) program and the creation of a new
11   deferred action program for undocumented parents of children who are citizens and legal
12   permanent residents.
13         69.    In July 2015, Jones appeared on Fox News and stated “I want to enforce
14   federal [immigration] law.” He called for federal funding to be cut for “sanctuary cities.”
15         70.    In 2016, Jones ran a high-profile, ultimately unsuccessful congressional
16   campaign calling for stricter immigration enforcement. Jones emphasized that he was
17   running as “Sheriff Scott Jones for U.S. Congress.”
18         71.    In 2017, Jones publicly campaigned against Senate Bill 54 (“the California
19   Values Act”), which barred police agencies like his from assisting federal immigration
20   authorities. In enacting the California Values Act, the Legislature made a finding that the
21   “relationship of trust between California’s immigrant community” and police is
22   “threatened” when agencies are “entangled with federal immigration enforcement.” Cal.
23   Gov. Code § 7284.2. Jones claimed that the bill would violate federal law and he would
24   be “in a very difficult position to decide” whether he would comply.
25         72.    In March 2017, Jones requested that the director of Immigration and
26   Customs Enforcement (“ICE”), Thomas D. Homan, travel to Sacramento to help oppose
27   the California Values Act. Jones’s invitation resulted in a “community forum” on March
28   28, 2017 in which Jones appeared side-by-side with the ICE director to show their
                                                  11
     COMPLAINT                                               Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 12 of 27


1    solidarity.
2           73.      On December 18, 2018, Jones spoke at a public hearing by the County Board
3    of Supervisors regarding compliance by the Sheriff’s Office with the California Values
4    Act. Jones stated that “I give ICE unfettered access to our jails and our databases.”
5    Plaintiffs’ Timely Claim
6           74.      On September 30, 2020, Plaintiffs timely presented a claim against the
7    County and the Sheriff’s Office for damages they suffered as a result of the events of
8    April 7, 2020.
9           75.      On or about February 13, 2021, the County notified Plaintiffs that their claim
10   was rejected by operation of law.
11          76.      This action is filed within six (6) months of the County’s notice that the
12   claim was rejected.
13                                   FIRST CAUSE OF ACTION
14                        Against Defendants Roe, Estrada, Singh, and Giri
15                      Wrongful Eviction; Conspiracy to Wrongfully Evict
16          77.      Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
17   forth herein.
18          78.      Defendant Roe’s threat to return to the Apartment to “take [Plaintiffs] out”
19   constituted a threat of force or violence to dispossess Plaintiffs from the Apartment so
20   that Defendant Estrada would take possession.
21          79.      Defendant Estrada was aware of Defendant Roe’s actions and intended
22   them to happen.
23          80.      Defendants Singh and Giri were aware of Defendant Estrada’s plan to
24   dispossess Plaintiffs on April 7, 2020, and intended for it to happen.
25          81.      Defendant Estrada’s threat to call the police if Plaintiffs did not
26   immediately vacate was an implied threat to use force or violence to take possession of
27   the Apartment.
28          82.      Plaintiffs were in peaceable possession of the Apartment before they were
                                                     12
     COMPLAINT                                                   Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 13 of 27


1    forced out on April 7, 2020.
2          83.       Defendants Roe, Estrada, Singh, and Giri are liable for wrongful eviction
3    under California law.
4          84.       As a result of Defendants’ actions, Plaintiffs suffered injuries and damages.
5                                   SECOND CAUSE OF ACTION
6                                         Against Deputy Roe
7                Due Process Clause, U.S. Const., 14th Am.; 42 U.S.C. § 1983
8          85.       Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
9    forth herein.
10         86.       As to all actions and omissions relevant to this action, Deputy Roe was
11   acting under color of law.
12         87.       Plaintiffs’ possession of the Apartment up to April 7, 2020 was a property
13   interest protected by the Due Process Clause of the Fourteenth Amendment of the U.S.
14   Constitution.
15         88.       Through his actions and omissions in the dispossession of Plaintiffs,
16   Deputy Roe deprived Plaintiffs of their property interest in the Apartment without due
17   process of law.
18         89.       Plaintiffs’ dispossession was caused by and was the foreseeable
19   consequence of Deputy Roe’s actions and omissions.
20                                   THIRD CAUSE OF ACTION
21                   Against the County; Sheriff Jones; and the Sheriff’s Office
22   Failure to Adopt Language Access Policy; 42 U.S.C. § 1983; U.S. Const., 14th Am.
23         90.       Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
24   forth herein.
25         91.       The actions and omissions of Defendant Roe deprived Plaintiffs of their
26   rights under the laws of the United States.
27         92.       Defendant Roe was acting in the performance of his official duties.
28         93.       The County, Defendant Jones, and the Sheriff’s Office (“the Municipal
                                                     13
     COMPLAINT                                                   Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 14 of 27


1    Defendants”) were actually or constructively aware of the requirement under Title VI of
2    the Civil Rights Act that they ensure they provide meaningful access to Sheriff’s Office
3    services to LEP persons, such as Maria.
4          94.    At the relevant time, the Sheriff’s Office, though empowered to do so, failed
5    to adopt a written policy or order regarding its officers’ interaction with members of the
6    public who are limited English proficient.
7          95.    Limited English proficiency is a stand-in for being an immigrant, because
8    most LEP persons are immigrants.
9          96.    In the absence of a written policy on language access at the Sheriff’s Office,
10   Defendant Jones’s public statements in favor of stricter immigration enforcement by local
11   police officers comprised the effective “policy” of Municipal Defendants on Sheriff’s
12   Office officers interacting with immigrants, including LEP persons.
13         97.    The policies of the Municipal Defendants were not adequate to prevent
14   violations of the law by Sheriff’s Office officers when interacting with members of the
15   public who are limited English proficient.
16         98.    Given the large number of LEP residents in the County, the inadequate
17   policy on language access created a substantial risk that the rights of LEP persons would
18   be violated when interacting with Sheriff’s Office officers.
19         99.    The substantial risk that the rights of LEP persons would be violated was
20   and is heightened by Sheriff Jones’s consistent messaging in favor of strict immigration
21   enforcement and immigration enforcement by local officers.
22         100. The Municipal Defendants were deliberately indifferent to the substantial
23   risk that its policies were inadequate to prevent violations of the law by Sheriff’s Office
24   officers when interacting with members of the public who are limited English proficient.
25         101. The failure of the Municipal Defendants to prevent such violations caused
26   the deprivation of Plaintiffs’ rights by Defendant Roe, in that the inadequate policy on
27   language access played a substantial part in causing Plaintiffs’ damages.
28
                                                  14
     COMPLAINT                                               Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 15 of 27


1                                 FOURTH CAUSE OF ACTION
2                    Against the County; Sheriff Jones; and the Sheriff’s Office
3                    Failure to Train; 42 U.S.C. § 1983; U.S. Const., 14th Am.
4          102. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
5    forth herein.
6          103. The actions and omissions of Defendant Roe deprived Plaintiffs of their
7    rights under the laws of the United States.
8          104. At the relevant time, the Sheriff’s Office did not provide any training to its
9    officers on interacting with members of the public who are limited English proficient.
10         105. At the relevant time, the training policies of the Municipal Defendants were
11   not adequate to train officers to handle the usual and recurring situations with which they
12   must deal, namely, interacting with members of the public who are limited English
13   proficient.
14         106. Given the frequency with which Sheriff’s Office officers were certain to
15   interact with LEP persons in the performance of their duties, it was obvious that officers
16   would be likely to violate LEP persons’ constitutional rights in the absence of any
17   training. If a member of the public is unable to communicate with a law enforcement
18   officer due to limited English proficiency and lack of interpretation services, then that
19   person cannot effectively or accurately request assistance, respond to commands, or
20   provide a statement.
21         107. The Municipal Defendants were deliberately indifferent to the substantial
22   risk that its training was inadequate to prevent violations of the law by Sheriff’s Office
23   officers when interacting with members of the public who are immigrants and/or limited
24   English proficient.
25         108. The failure of the Municipal Defendants to provide adequate training played
26   a substantial part in bringing about or actually causing the damages suffered by Plaintiffs
27   through their dispossession from the Apartment.
28
                                                   15
     COMPLAINT                                               Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 16 of 27


1
2                                    FIFTH CAUSE OF ACTION
3                        Against the County, Jones, and the Sheriff’s Office
4      Intentional Discrimination, Title VI of the Civil Rights Act of 1964; 42 U.S.C. §
5                                                  1983
6          109. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
7    forth herein.
8          110. The Municipal Defendants are recipients of federal financial assistance
9    from DOJ and are subject to Title VI of the Civil Rights Act of 1964 and DOJ
10   implementing regulations.
11         111. The Municipal Defendants’ custom, practice, and policy choices not to
12   adopt a written language access policy or train Sheriff’s Office officers were the
13   product of intentional discrimination against LEP immigrants based on national origin.
14         112. The Municipal Defendants intent to discriminate is shown by facts
15   including the following:
16                   a. The Municipal Defendants’ actual or constructive knowledge of the
17                      longstanding requirements of Title VI and their written assurance to
18                      DOJ that they would be in compliance;
19                   b. The Municipal Defendants’ actual or constructive knowledge of the
20                      requirements of the Dymally-Alatorre Bilingual Services Act;
21                   c. The statements and policies of Defendant Jones, on behalf of or ratified
22                      by the County and the Sheriff’s Office, relating to enforcement by
23                      Sheriff’s Office officers of federal immigration regulations, policies
24                      which facially discriminate based on national origin;
25                   d. The failure to develop and implement a language access policy; and
26                   e. The failure to train officers to handle the usual and recurring situations
27                      requiring interaction with members of the public who are limited
28                      English proficient.
                                                     16
     COMPLAINT                                                  Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 17 of 27


1          113. The Municipal Defendants’ policy, practice, or custom of failing to take
2    steps to provide meaningful access to LEP persons interacting with the Sheriff’s Office
3    caused Plaintiffs’ injuries and damages.
4                                 SIXTH CAUSE OF ACTION
5                                    Against All Defendants
6                                Bane Act, Cal. Civ. Code § 52.1
7          114. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
8    forth herein.
9          115. Defendants, by their actions and omissions, employed threats, intimidation,
10   and coercion to interfere with Plaintiffs enjoyment of their rights under law, including
11   their right to continue in possession of the Apartment.
12         116. By virtue of Defendants’ violation of Cal. Civ. Code § 52.1, Plaintiffs are
13   entitled to damages under Cal. Civ. Code § 52 and injunctive relief against the
14   Municipal Defendants.
15                              SEVENTH CAUSE OF ACTION
16                                   Against Defendant Roe
17                               Unruh Act, Cal. Civ. Code § 51
18         117. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
19   forth herein.
20         118. Defendant Roe explicitly discriminated against Plaintiff Maria Doe based
21   on her primary language by refusing to provide interpretation services and instead
22   demanding that she speak English, a language which she could not speak or understand
23   fluently.
24         119. Defendant Roe acted on behalf of Defendants Estrada, Singh, and Giri in
25   the dispossession of Plaintiffs from the Apartment.
26         120. The rental of the Apartment constituted a “business establishment” within
27   the meaning of Cal. Civ. Code § 51.
28         121. Defendant Roe is liable for damages under Cal. Civ. Code § 52(a).
                                                  17
     COMPLAINT                                                 Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 18 of 27


1                                 EIGHTH CAUSE OF ACTION
2                         Against the County, Sheriff’s Office, and Jones
3                    Unlawful Discrimination, Cal. Gov. Code §§ 11135, 11139
4          122. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
5    forth herein.
6          123. During the relevant time period, the County and the Sheriff’s Office
7    received financial assistance from the State of California to support their law
8    enforcement services.
9          124. Limited English proficiency is essentially a stand-in for a person’s status as
10   an immigrant and thus their national origin.
11         125. Furthermore, the language access violations alleged in this Complaint—
12   demanding that Plaintiff Doe “speak English,” failing to adopt a language access policy,
13   and failing to train officers on language access—have a disparate impact on immigrants,
14   and in particular on Latinos, who make up the majority of LEP persons in the County.
15         126. Through the above-described actions and omissions, the Municipal
16   Defendants unlawfully denied Plaintiffs full and equal access to the Sheriff’s Office
17   services based on Plaintiffs’ actual or perceived national origin and ethnic
18   identification.
19         127. In addition, Plaintiffs were subjected to discrimination in the provision of
20   Sheriff’s Office services on the basis of Plaintiffs’ actual or perceived national origin
21   and ethnic identification.
22         128. The Municipal Defendants’ policy and training violations are continuing
23   and ongoing.
24         129. Plaintiffs are entitled to injunctive relief to correct the Municipal
25   Defendants’ policy and training violations.
26                                NINTH CAUSE OF ACTION
27                        Against the County, Sheriff’s Office, and Jones
28                           Mandamus; Cal. Code Civ. Pro. § 1085
                                                    18
     COMPLAINT                                                Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 19 of 27


1          130. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
2    forth herein.
3          131. The Municipal Defendants have a duty under Title VI of the Civil Rights
4    Act of 1964 and the DOJ implementing regulations to ensure that the Municipal
5    Defendants provide meaningful access to their services to LEP persons.
6          132. The Municipal Defendants have a duty under the Dymally-Alatorre
7    Bilingual Services Act to ensure that they provide services in the language of non-
8    English-speaking persons.
9          133. The Municipal Defendants have not taken steps to comply with their duties
10   to ensure LEP persons can access the services of the Sheriff’s Office.
11         134. In particular, the Municipal Defendants have not adopted a written
12   language access policy applicable to the Sheriff’s Office, and they have not trained
13   officers on how to provide services to LEP persons.
14         135. The Municipal Defendants’ failure to take steps to ensure access to LEP
15   persons is an abuse of discretion, arbitrary and capricious, and in derogation of
16   applicable legal standards.
17         136. Plaintiffs are beneficially interested in having the Municipal Defendants
18   take steps to ensure access to LEP persons, as Plaintiffs are members of the public with
19   an interest in the Municipal Defendants compliance with their legal obligations.
20         137. There are no adequate remedies at law.
21         138. The Court should issue a writ of mandate ordering the Municipal
22   Defendants to take meaningful steps to ensure access to their services to LEP persons.
23                                 TENTH CAUSE OF ACTION
24                   Against the County, Sheriff’s Office, Jones, and Roe
25                                          Negligence
26         139. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
27   forth herein.
28         140. Defendant Roe and the Municipal Defendants owed Plaintiffs a duty to
                                                  19
     COMPLAINT                                               Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 20 of 27


1    exercise due care in the provision of law enforcement services.
2          141. Through his actions and omissions on April 7, 2020, Defendant Roe failed
3    to exercise due care and breached his duty to Plaintiffs.
4          142. In particular, Defendant Roe failed to meet the standard of care of a
5    reasonable police officer under the circumstances by his actions and omissions,
6    including but not limited to:
7                 a. Confronting Plaintiffs with Defendant Estrada, rather than informing
8                    Defendant Estrada that he lacked authority to intervene and directing
9                    her to seek legal advice;
10                b. Demanding Plaintiff Maria Doe speak English, rather than securing the
11                   assistance of a bilingual officer or interpretation service;
12                c. Failing to ask any questions of Plaintiffs or to investigate the basis for
13                   Plaintiffs’ complaint to Code Enforcement, namely, that Defendant
14                   Estrada illegally shut off the electricity in order to force Plaintiffs to
15                   surrender the Apartment;
16                d. Wrongly stating that Plaintiffs had to vacate in a short amount of time;
17                e. Threatening that someone would “take [Plaintiffs] out” in the next few
18                   days; and
19                f. Wrongly stating that Plaintiff Maria Doe’s written notice of COVID-19
20                   rent delay was invalid because she did not have a written lease.
21         143. Defendant Roe’s breach was a proximate cause of Plaintiffs’ damages and
22   injuries as a result of their dispossession from the Apartment.
23         144. Defendant Roe was acting in the scope of his employment by the
24   Municipal Defendants when he caused Plaintiffs to be harmed.
25         145. Defendant Roe’s actions and omissions were malicious and despicable, in
26   callous and reckless disregard of Plaintiffs’ rights.
27         146. Defendant Roe and the Municipal Defendants are liable for Plaintiffs’
28   damages as well as punitive damages.
                                                   20
     COMPLAINT                                                Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 21 of 27


1                               ELEVENTH CAUSE OF ACTION
2                                 Against Estrada, Singh, and Giri
3                          Retaliatory Eviction, Cal. Civ. Code § 1942.5
4            147. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
5    forth herein.
6            148. On April 4, 2020, Plaintiffs complained to Code Enforcement that
7    Defendant Estrada had cut off their electricity.
8            149. Defendant Estrada, acting on her own behalf and on behalf of Defendants
9    Singh and Giri, caused Plaintiffs to vacate the Apartment involuntarily on April 7,
10   2020.
11           150. Defendants Estrada, Singh, and Giri forced Plaintiffs to leave the
12   Apartment in order to avoid an inspection by Code Enforcement and the potential for
13   fines and costly orders to correct violations at the Apartment.
14           151. Plaintiffs were forced to leave within 180 days of their complaint to Code
15   Enforcement.
16           152. As of April 7, 2020, Plaintiffs were not in default in rent; indeed,
17   Defendant Estrada had demanded that Plaintiffs’ rent be paid by April 8.
18           153. As a result of this retaliatory eviction, Defendants Estrada, Singh, and Giri
19   are liable for Plaintiffs’ damages, punitive damages, and attorney fees.
20                               TWELFTH CAUSE OF ACTION
21                                         Against Estrada
22                            Breach of the Warranty of Habitability
23           154. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
24   forth herein.
25           155. Plaintiff Maria Doe had a lease with Defendant Estrada for the occupancy
26   of the Apartment. Implied in every such agreement, written or oral, is a warranty of
27   habitability.
28           156. During Plaintiffs’ occupancy, the Apartment was unfit for human
                                                    21
     COMPLAINT                                                 Doe, et al v. County of Sacramento, et al.
             Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 22 of 27


1    occupancy in that it substantially failed to comply with applicable building and health
2    and safety codes standards that materially affected the health and safety of Plaintiffs.
3             157. Defendant Estrada was aware of the defective and dangerous conditions as
4    alleged and did not repair them.
5             158. Plaintiffs’ dwelling as it existed in its defective and dangerous conditions
6    had no rental value.
7             159. By her failure to provide habitable premises, and to repair defective and
8    dangerous conditions within a reasonable time, or at all, Defendant Estrada breached
9    the implied warranty of habitability. As a proximate result of Defendant’s breach,
10   Plaintiffs sustained damages in the full amount of rent they paid during their tenancy.
11            160. Plaintiffs suffered discomfort and annoyance as a direct and proximate
12   result of Defendant Estrada’s failure to correct the defective conditions, all to their
13   general damage in an amount to be determined at trial.
14            161. Defendant Estrada’s failure to correct these defective conditions was
15   knowing, intentional and willful and was done with full knowledge of the discomfort
16   and annoyance that their failure would cause Plaintiffs.
17            162. Defendant Estrada has been guilty of oppression, fraud, or malice, in that
18   her conduct was intended to cause injury to Plaintiffs or was despicable conduct carried
19   out with a willful and conscious disregard of the rights or safety of others. Such
20   despicable conduct subjected Plaintiffs to cruel and unjust hardship in conscious
21   disregard of the Plaintiffs’ rights. In addition, Defendant Estrada’s conduct included an
22   intentional misrepresentation, deceit or concealment of one or more material facts
23   known to Defendant Estrada, with the intention on the part of each Defendant of
24   thereby depriving Plaintiffs of property or legal rights or otherwise causing injury.
25   Plaintiffs are therefore entitled to punitive damages in an amount to be determined at
26   trial
27                             THIRTEENTH CAUSE OF ACTION
28                                Against Estrada, Singh, and Giri
                                                    22
     COMPLAINT                                                Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 23 of 27


1                       Untenantability, Cal. Civ. Code §§ 1941, 1941.1
2          163. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
3    forth herein.
4          164. Defendants Estrada, Singh, and Giri failed to put premises intended for
5    human habitation and actually inhabited by Plaintiffs into a condition fit for human
6    occupation, and/or failed to repair all subsequent dilapidation which rendered the
7    premises untenantable.
8          165. The premises occupied by Plaintiffs was untenantable, pursuant to Civil
9    Code Section 1941.1 in that they substantially lacked the conditions enumerated therein.
10         166. Plaintiffs is entitled to actual damages as a result of each of Defendants’
11   unlawful acts described herein in an amount to be determined at trial.
12         167. Defendants Estrada, Singh, and Giri in doing the foregoing unlawful acts,
13   acted wantonly, willfully, maliciously and without regard for the rights, health, or
14   feelings of Plaintiffs, and with the intent design, and purpose to injure and oppress
15   Plaintiffs. Plaintiffs, therefore, is entitled to an award of exemplary and punitive
16   damages
17                            FOURTEENTH CAUSE OF ACTION
18                              Against Estrada, Singh, and Giri
19                                            Negligence
20         168. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
21   forth herein.
22         169. Defendants Estrada, Singh, and Giri owed a duty, as owners or lessors of
23   real property, to exercise due care in the management of his or her person and property
24   to avoid foreseeable injury to others.
25         170. In addition, Defendants Estrada, Singh, and Giri owed a statutory duty of
26   care to Plaintiffs arising from, but not limited to, California Civil Code Sections 1714,
27   1941, and 1941.1, Health and Safety Code Section 17920.3 et seq., the Uniform Fire
28   Code and Uniform Housing Code, all of which were in full force and effect at the time
                                                  23
     COMPLAINT                                               Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 24 of 27


1    of the violations alleged herein.
2          171. Defendants Estrada, Singh, and Giri failed to exercise due care in the
3    management of his or her property, and acted negligently in each such act and omission.
4          172. Plaintiffs belong to the class of persons which Civil Code Section 1941 et
5    seq. was designed to protect and Plaintiffs’ injuries resulted from occurrences the nature
6    of which the statutes cited above were designed to prevent.
7          173. Plaintiffs, as a direct and proximate result of Defendants’ failure to use due
8    care and diligence to maintain the premises in habitable condition, has suffered injury,
9    inconvenience and embarrassment in an amount to be proved at trial.
10         174. Defendants Estrada, Singh, and Giri’s actions were malicious and
11   despicable, in callous and reckless disregard of the rights of Plaintiffs, and therefore,
12   Plaintiffs are entitled to punitive damages in an amount to be proved at trial.
13                             FIFTEENTH CAUSE OF ACTION
14                                        Against Estrada
15                    Breach of the Covenant of Good Faith and Fair Dealing
16         175. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
17   forth herein.
18         176. Defendant Estrada’s failed to provide habitable housing while at the same
19   time demanding rent be paid with full knowledge that the premises were unsafe and
20   uninhabitable.
21         177. Defendant’s above described acts breached the covenant of good faith and
22   fair dealing that is implied by operation of law into every contract including the contract
23   between Defendant and Plaintiff Maria Doe.
24         178. Plaintiff, as a direct and proximate result of Defendant’s conduct, has
25   suffered economic damages through the payment of excessive rent for uninhabitable
26   premises and through the loss and/or damage to personal property as the result of the
27   condition of the premises. Accordingly, Plaintiff is entitled to compensatory damages
28   in amounts to be determined at trial.
                                                   24
     COMPLAINT                                                Doe, et al v. County of Sacramento, et al.
              Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 25 of 27


1              179. Plaintiffs suffered mental stress, emotional distress, discomfort, annoyance
2    and anxiety and/or physical pain and injury as a direct and proximate result of the
3    conditions which Defendant caused to exist in her home, all to Plaintiff’s damage in an
4    amount to be determined at trial.
5                                 SIXTEENTH CAUSE OF ACTION
6                                            Against Estrada
7                            Breach of the Covenant of Quiet Enjoyment
8              180. Plaintiffs repeat, reassert, and incorporate all the above allegations as if set
9    forth herein.
10             181. Implied in the rental agreement between Defendant Estrada and Plaintiff
11   Maria Doe was a covenant that Defendants will not interfere with Plaintiff’s quiet
12   enjoyment of the premises during the term of the tenancy.
13             182. Defendant breached the implied covenant of quiet enjoyment through her
14   conduct as described above, including but not limited to, failure and refusal to repair the
15   unsafe, unsanitary, and uninhabitable condition of the dwelling and to maintain the
16   premises in a habitable condition; shutting off the electricity; making false complaints
17   to the Sheriff’s Office; and wrongfully evicting Plaintiffs.
18             183. The value of the leasehold held by Plaintiffs was diminished as a direct and
19   proximate result of the Defendant’s conduct, damaging Plaintiffs in the amount equal to
20   the rental payment Plaintiffs paid to Defendant, or in an amount to be determined at
21   trial.
22             184. Plaintiffs suffered mental stress, emotional stress, discomfort, annoyance,
23   anxiety, property damage, and/or physical pain and injury as a direct and proximate
24   result of the Defendant’s conduct, with Plaintiffs’ damages in an amount to be
25   determined at trial.
26             185. Defendant has been guilty of oppression, fraud, or malice, in that her
27   conduct was intended to cause injury to Plaintiffs or was despicable conduct carried out
28   with a willful and conscious disregard of the rights or safety of others. Such despicable
                                                      25
     COMPLAINT                                                   Doe, et al v. County of Sacramento, et al.
          Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 26 of 27


1    conduct subjected Plaintiffs to cruel and unjust hardship in conscious disregard of the
2    Plaintiffs’ rights. In addition, Defendant’s conduct included an intentional
3    misrepresentation, deceit or concealment of one or more material facts known to the
4    Defendant, with the intention of thereby depriving Plaintiffs of property or legal rights
5    or otherwise causing injury. The conduct of the Defendant was intentional, malicious,
6    and oppressive, entitling Plaintiff to recover punitive damages in an amount to be
7    determined at trial.
8                                    PRAYER FOR RELIEF
9          WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
10         (a)    Granting declaratory judgment in favor of Plaintiffs that the Municipal
11                Defendants’ policies, practices, and training relating to communication
12                with LEP persons violate state and federal laws and regulations and the
13                Constitution of the United States.
14         (b)    Granting declaratory judgment in favor of Plaintiffs that the Municipal
15                Defendants have engaged in intentional discrimination on the basis of race,
16                ethnicity, ancestry, and/or national origin against Plaintiffs and other LEP
17                persons by refusing to adopt and implement a language access policy or to
18                train officers on how to communicate with LEP persons.
19         (c)    Enjoining the Municipal Defendants from continuing their unlawful
20                policies and practices, and in particular, enjoining the Municipal
21                Defendants from failing to implement a compliant and effective language
22                access policy and from failing to train officers on communication with
23                LEP persons.
24         (d)    Issuing a writ of mandate, pursuant to Cal. Code Civ. Proc. § 1085, that the
25                Municipal Defendants take meaningful steps to comply with their duty to
26                provide access to LEP persons.
27         (e)    Awarding judgment in favor of Plaintiffs and against all Defendants for
28                damages relating to Plaintiffs’ wrongful eviction and displacement,
                                                  26
     COMPLAINT                                               Doe, et al v. County of Sacramento, et al.
         Case 2:21-cv-01438-MCE-CKD Document 1 Filed 08/11/21 Page 27 of 27


1                including emotional distress and punitive damages.
2          (f)   Awarding judgment in favor of Plaintiffs and against Estrada, Singh, and
3                Giri for damages relating to the uninhabitable conditions of the Apartment
4                and retaliatory eviction, including punitive damages.
5          (g)   Awarding judgment against all Defendants for Plaintiffs’ attorney fees.
6          (h)   Casting all costs upon Defendants; and
7          (i)   Awarding Plaintiffs such further relief, at law or in equity, as this Court
8                deems just and proper.
9
10   Date: August 9, 2021            Respectfully submitted,

11                                   CALIFORNIA RURAL LEGAL ASSISTANCE
12                                   FOUNDATION

13
14
15                                         /s/ Ezra Kautz
16                                         Attorney for Plaintiffs

17
18
19
20
21
22
23
24
25
26
27
28
                                                 27
     COMPLAINT                                              Doe, et al v. County of Sacramento, et al.
